J-S51011-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

ROMANUS MILES

                            Appellant                No. 1168 EDA 2015


                   Appeal from the PCRA Order April 7, 2015
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-1122251-1992;
              CP-51-CR-1122253-1992; CP-51-CR-1224861-1992


BEFORE: GANTMAN, P.J., LAZARUS, J., and PLATT, J.*

JUDGMENT ORDER BY GANTMAN, P.J.:                FILED SEPTEMBER 21, 2015

       Appellant, Romanus Miles, appeals from the order entered in the

Philadelphia County Court of Common Pleas, dismissing his serial petition

filed under the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-

9546. On July 12, 1993, a jury convicted Appellant of multiple charges of

robbery, aggravated assault, criminal conspiracy, and carrying firearms in

public in Philadelphia.       The court sentenced Appellant on December 14,

1993.1 This Court affirmed the judgment of sentence on March 5, 1996, and

our Supreme Court denied allowance of appeal on October 24, 1996. See

____________________________________________


1
  The record is unclear whether Appellant is currently serving an aggregate
sentence of 20 to 40 or 25 to 50 years’ imprisonment.


_________________________

*Retired Senior Judge assigned to the Superior Court.
J-S51011-15


Commonwealth v Miles, 678 A.2d 831 (Pa.Super. 1995), appeal denied,

546 Pa. 664, 685 A.2d 544 (1996).

      Appellant timely filed his first PCRA petition pro se on November 27,

1996. The PCRA court permitted Appellant to proceed pro se and denied his

petition on December 5, 2001. This Court affirmed, and our Supreme Court

denied allowance of appeal. See Commonwealth v. Miles, 821 A.2d 134

(Pa.Super. 2003), appeal denied, 577 Pa. 733, 848 A.2d 928 (2004).

      Appellant filed the current PCRA petition pro se on July 16, 2014. The

PCRA court issued Rule 907 notice, and Appellant responded pro se.         The

PCRA court dismissed Appellant’s petition on April 7, 2015. Appellant timely

filed a notice of appeal on April 16, 2015.    The PCRA court did not order

Appellant to file a Rule 1925(b) statement, and Appellant filed none.

      The timeliness of a PCRA petition is a jurisdictional requisite.

Commonwealth v. Hackett, 598 Pa. 350, 956 A.2d 978 (2008), cert.

denied, 556 U.S. 1285, 129 S.Ct. 2772, 174 L.Ed.2d 277 (2009). A PCRA

petition must be filed within one year of the date the underlying judgment

becomes final. 42 Pa.C.S.A § 9545(b)(1). A judgment is deemed final at

the conclusion of direct review or at the expiration of time for seeking

review. 42 Pa.C.S.A. § 9545(b)(3). The three statutory exceptions to the

timeliness provisions in the PCRA allow for very limited circumstances under

which the late filing of a petition will be excused. 42 Pa.C.S.A. § 9545(b)(1).

A petitioner asserting a timeliness exception must file a petition within sixty


                                     -2-
J-S51011-15


days of the date the claim could have been presented.             42 Pa.C.S.A. §

9545(b)(2). When asserting the newly created constitutional right exception

under section 9545(b)(1)(iii), “a petitioner must prove that there is a ‘new’

constitutional right and that the right ‘has been held’ by that court to apply

retroactively.” Commonwealth v. Chambers, 35 A.3d 34, 41 (Pa.Super.

2011), appeal denied, 616 Pa. 625, 46 A.3d 715 (2012).

      Instantly, Appellant’s judgment of sentence became final on January

22, 1997. Appellant filed his current petition on July 16, 2014, more than

17 years later; thus, the petition is patently untimely. See 42 Pa.C.S.A. §

9545(b)(1).        Appellant   attempts   to   invoke   Section   9545(b)(1)(iii),

contending his sentence is unconstitutional pursuant to the United States

Supreme Court’s decision in Alleyne v. United States, ___ U.S. ___, 133

S.Ct. 2151, 186 L.Ed.2d 314 (2013) (holding any fact increasing mandatory

minimum sentence for crime is considered element of crime to be submitted

to fact-finder and found beyond reasonable doubt).          See 42 Pa.C.S.A. §

9545(b)(1)(iii).    Nevertheless, this Court has ruled Alleyne is applicable

only to criminal cases still pending on direct review. See Commonwealth

v. Newman, 99 A.3d 86 (Pa.Super. 2014) (en banc). Moreover, Appellant

failed to file his petition within 60 days of the Alleyne decision on June 17,

2013. See 42 Pa.C.S.A. § 9545(b)(2). Accordingly, the PCRA court properly

dismissed Appellant’s petition.

      Order affirmed.


                                      -3-
J-S51011-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/21/2015




                          -4-